FILED
                            NOT FOR PUBLICATION                            DEC 01 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GANKHUYAG PUREVDOO,                              No. 10-71140; 11-70885

              Petitioner,                        Agency No. A088-196-714

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 17, 2014
                            San Francisco, California

Before: NOONAN and IKUTA, Circuit Judges, and DANIEL, Senior District
Judge.**

       Gankhuyag Purevdoo (Purevdoo) petitions for review of two orders of the

Board of Immigration Appeals (BIA). The first dismisses Purevdoo’s appeal from

an immigration judge’s (IJ) denial of his applications for asylum, withholding of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for the District of Colorado, sitting by designation.
removal, and relief under the Convention Against Torture (CAT). The second

denies Purevdoo’s motion to reopen. We have jurisdiction under 28 U.S.C. §

1252. We deny both petitions.

      We review for substantial evidence the BIA’s determination that a petitioner

is ineligible for asylum. See Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir.

2010). An adverse credibility finding is also reviewed for substantial evidence.

See Singh v. Ashcroft, 362 F.3d 1164, 1168 (9th Cir. 2004). We conclude that

substantial evidence supports the BIA’s affirmance of the IJ’s adverse credibility

finding. Purevdoo did not offer credible evidence in support of his asylum

application.

      We review for abuse of discretion the BIA’s ruling on a motion to reopen.

See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir. 2002). We conclude

that the BIA did not abuse its discretion. Purevdoo did not show that the correctly

translated medical document would have changed the result of his case. Purevdoo

therefore did not show prejudice from any deficiency by his former attorney, and

his due process rights were not violated.

      PETITION DENIED.




                                            -2-